NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUNJIE HU,                                      No.    19-70988

                Petitioner,                     Agency No. A208-074-413

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 2, 2020**
                                 Pasadena, California

Before: BEA and BADE, Circuit Judges, and DRAIN,*** District Judge.

      Junjie Hu, a native and citizen of China, petitions for review of an order of

the Board of Immigration Appeals (BIA) affirming the decision of an immigration




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Gershwin A. Drain, United States District Judge for
the Eastern District of Michigan, sitting by designation.
judge (IJ) denying his claim for asylum.1 We have jurisdiction under 8 U.S.C.

§ 1252. The court reviews the BIA’s decision in its entirety and reviews the parts

of the IJ’s decision that the BIA incorporated into its decision. Rivera v. Mukasey,

508 F.3d 1271, 1274-75 (9th Cir. 2007). The court reviews the agency’s

credibility determination for substantial evidence and “may only reverse the

agency’s determination where ‘the evidence compels a contrary conclusion from

that adopted by the BIA.’” Parada v. Sessions, 902 F.3d 901, 908-09 (9th Cir.

2018) (quoting Afriyie v. Holder, 613 F.3d 924, 931 (9th Cir. 2010)). We deny the

petition.

      1.     The agency’s adverse credibility determination is supported by

substantial evidence. Skepticism as to the plausibility of testimony is a proper

basis for finding that testimony is inherently unbelievable. See 8 U.S.C.

§ 1158(b)(1)(B)(iii); Yali Wang v. Sessions, 861 F.3d 1003, 1008 (9th Cir. 2017).

The IJ found implausible Hu’s testimony regarding the timeline of events that led

to the filing of his asylum application and allowed him the opportunity to explain.

The BIA upheld the IJ’s determination that Hu’s testimony was not plausible, and

we agree. See Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005) (“[A]n IJ



      1
        Hu did not challenge the IJ’s denials of withholding of removal and
protection under the Convention Against Torture (CAT) in his appeal to the BIA.
Thus, these claims were not exhausted, and we lack jurisdiction to address them
here. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

                                         2
must be allowed to exercise common sense in rejecting a petitioner’s testimony

even if the IJ cannot point to specific, contrary evidence in the record to refute

it.”).2

          Without Hu’s credible testimony, there is insufficient evidence in the record

for Hu to meet his burden of proving eligibility for asylum, and the agency

properly gave limited weight to the proffered bail receipt and summons in light of

Hu’s implausible testimony and the Department of State’s report on documentation

from China. Cf. Lin v. Gonzales, 434 F.3d 1158, 1162-63 (9th Cir. 2006).

          2.    Substantial evidence supports the agency’s determination that Hu

failed to establish an objectively reasonable fear of future persecution, particularly

considering the adverse credibility finding. We agree with the BIA’s conclusion

that Hu failed to establish an individualized risk of harm in China, making his

claim of future persecution too speculative. See Nagoulko v. INS, 333 F.3d 1012,

1018 (9th Cir. 2003) (possibility of future persecution too speculative).3

          PETITION DENIED.




          2
         Because we must uphold an adverse credibility determination on even one
basis, we need not decide whether the agency properly found implausible Hu’s
explanation for never attending California State University despite entering the
country on a student visa for that purpose or his testimony about his mother’s
travel. See Lianhua Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014).
       3
         We deny Hu’s Motion for Stay of Removal, Dkt. 1, as moot.

                                             3